People v MacFarlane (2016 NY Slip Op 04962)





People v MacFarlane


2016 NY Slip Op 04962


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2014-01551
 (Ind. No. 2450/05)

[*1]The People of the State of New York, respondent,
v Elden MacFarlane, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant, and appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Guy Arcidiacono of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Cohen, J.), rendered January 14, 2014, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 340-341). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive and those contentions raised in his pro se supplemental brief, except for the contention, in effect, concerning the legality of his sentence (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255-256).
To the extent that the defendant claims in his pro se supplemental brief that the sentence imposed exceeded the maximum allowable sentence for manslaughter in the first degree, such claim is without merit (see Penal Law §§ 70.00[2][a], [3][a][i]; 70.45[2][f]).
MASTRO, J.P., DICKERSON, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court